      Case: 4:20-cv-00794-JG Doc #: 27 Filed: 04/27/20 1 of 1. PageID #: 395



MINUTES OF PROCEEDINGS



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO



                                                  Date:                4/27/2020
                                                  Judge:               James S. Gwin
                                                  Case No.:            4:20-cv-00794
                                                  Court Reporter:      S. Perkins



CRAIG WILSON, ET AL.,                     )
                                          )
       Petitioners,                       )
                                          )
vs.                                       )
                                          )
WARDEN MARK WILLIAMS, ET AL,              )
                                          )
       Respondents.                       )



MATTERS CONSIDERED: Status Conference held via video conference. The Court denies
respondent's motion to file under seal and ex-part (doc.24). The Court directs Petitioner's
motion for class certification to be filed by close of business Wednesday 4/29/2020 with
any opposition to be filed by close of business 5/1/2020. The Court further directs motion
to stay be filed by close of business 4/29/2020, with any opposition to be filed by 12:00
pm 4/30/2020.



TOTAL TIME: 35 minutes                                   s/   Kayla Sartschev
                                                         Courtroom Deputy Clerk
